Citation Nr: 1642516	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  08-12 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for bilateral plantar heel calluses.  

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a back disability. 

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a bilateral shoulder disability.

6.  Entitlement to a disability rating in excess of 10 percent for left knee synovitis with retropatellar syndrome.  

7.  Entitlement to a disability rating in excess of 10 percent for left knee meniscectomy residuals.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from April 1989 to January 1993.

This appeal came before the Board of Veterans' Appeals (Board) from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In August 2014 decision, the Board remanded the claim for a disability rating in excess of 10 percent for plantar heel calluses and denied some of the other aforementioned claims.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, the Court partially vacated the Board decision and returned the case to the Board for action consistent with a Joint Motion for Partial Remand.  In July 2015, the Board remanded the claims of entitlement to service connection, increased ratings for the left knee disability, and TDIU for development.  In September 2015, the Board remanded the claim of entitlement to increased rating for bilateral plantar calluses.  

The claim for increased rating for bilateral plantar callus is decided herein; the other issues are addressed in the REMAND that follows the ORDER section of this decision.

FINDINGS OF FACT

1.  The plantar calluses are associated with tenderness with palpation but not underlying soft tissue damage or limited movement and each affects an area less than 77 square centimeters.

2.  The bilateral calluses do not result in worse than moderately severe impairment and each callus results in no worse than moderate impairment.  


CONCLUSION OF LAW

Throughout the period of the claim, the criteria for a 10 percent rating for plantar callus of each foot, but not higher, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7819 (2007); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained, including all available records associated with the receipt of benefits from the Social Security Administration (SSA).  Neither the Veteran nor her representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim decided herein; the Board is also unaware of any such evidence.  

The Veteran was afforded appropriate VA examinations, and probative evidence as to the nature and severity of the plantar calluses has been obtained.  Every examination record reports the Veteran's symptomatic history and clinical findings pertaining to the feet.  The Board notes that the 2015 and 2016 VA examiners determined that there were no "characteristic callosities" while finding that there are plantar calluses.  These findings are not incompatible: the examination records indicate that the referenced "characteristic callosities" means calluses characteristic of pes planus, which the Veteran does not have.  In short, the examiners' findings clarify that the Veteran's calluses are not characteristic of pes planus.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the previous Board remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Benign skin neoplasms are rated under Diagnostic Code 7819.  The Diagnostic Code indicates that benign skin neoplasms should be rated as disfigurement of the head, face or neck, scars, or impairment of function.  

On September 23, 2008, VA amended certain criteria for evaluating the skin.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, the amendments are only effective for claims filed on or after October 23, 2008, or in cases where the Veteran has requested review under the "new" rating criteria.  The increased rating claim was filed prior to October 23, 2008, and the Veteran has not requested review under the new rating criteria.  Thus, the rating criteria in effect prior to October 23, 2008, are applicable.

Diagnostic Code 7804 provides a 10 percent rating for scars, superficial, painful on examination.  See 38 C.F.R. § 4.118 (2007). 

Other injuries of the foot are rated under Diagnostic Code 5284.  Moderate disability warrants a 10 percent rating; moderately severe disability warrants a 20 percent rating; and severe disability warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  38 C.F.R. § 4.6.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected plantar calluses.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

A March 2007 VA foot examination record reveals the Veteran's history of plantar pain, usually 6/10 in intensity, without stiffness or redness.  She reported lack of endurance with ambulation due to plantar pain.  She reported weekly flares with 9/10 pain that last six to 10 hours.  The Veteran reported that prolonged standing exacerbated the pain.  Examination revealed calluses at the heel and forefoot that measured from 1 to 1.5 centimeters in diameter and that were painful to palpation.  There was no foot deformity, and the Veteran had full motion in the feet and toes without pain or functional loss.  The Veteran was able to rise on her toes and heels, albeit with pain.  Repetitive standing on heels and toes caused pain without weakness, fatigue, or further functional loss.  

A March 2007 VA joints examination record reveals the Veteran's history of only being able to ambulate for five to 10 minutes due to the right knee disability.  July 2007 VA spine examination and VA joints examination records reveal the Veteran's history that she was able to walk one to three miles.  The records reveal the examiner's determination that the Veteran's altered gait was due to the knee disabilities.  An October 2007 VA treatment record indicates that examination revealed no callus. 

A July 2008 SSA record reports the Veteran's history of being able to stand or walk for 4 hours at 30 minute intervals.  An April 2008 VA treatment record reveals the Veteran was able to rise on her heels and toes, although with pain and appropriate posture upon standing.  There was plantar heel callus formation.  A June 2008 SSA medical report reveals the finding that the Veteran could walk for one to three miles.  An August 2008 VA treatment record reveals findings of no heel fat pad atrophy of the right foot and full range of motion of all toes and ankles.  December 2008 and February and July 2009 VA treatment records indicate that the Veteran did not have callus.  The records reveal diagnoses of heel arthralgia. 

An August 2009 VA examination record reveals the Veteran's history of pain, increased with standing.  She reported weekly flares of 9/10 pain which were precipitated by prolonged standing or ambulation.  She estimated that she could stand for 30 minutes.  Examination revealed tenderness at the heels and plantar callus.  The Veteran had an antalgic gait, but it was attributed to her left knee disability.  Diagnoses were bilateral hallux valgus, bilateral hammertoes, right foot bunion, and bilateral callus.  

January, April, and November 2010 and February 2011 VA treatment records indicate that there was no callus.  The April 2010 VA treatment record indicates that the Veteran had ankle and heel arthralgia that limited ambulation due to pain. 

A March 2012 VA examination record reveals diagnoses of hammertoes and plantar calluses.  The record reveals the Veteran's history of plantar calluses.  She also reported recurrent shaving of her calluses since her time in service.  The examiner determined that the Veteran's foot condition affected occupational functioning in that the Veteran, "should not do any job in which she has to walk for more than five minutes or stand for more than 20 consecutive minutes due to her plantar heel calluses."  The examiner determined that the plantar calluses do not likely affect the ankle or foot motion.  

A June 2012 VA podiatry record indicates that there was no callus.  

A June 2015 VA examination record reveals diagnoses of plantar calluses.  The record reveals the Veteran's history of pain when applying pressure in the area.  The record indicates that prolonged walking and standing exacerbated the condition but the record notes that flares did not impact function of the foot.  There was no flatfoot, to include calluses characteristic of flatfoot.  There was extreme tenderness of the plantar surface.  There were hammertoes.  Examination revealed pain with weight-bearing but there was no associated functional loss.  The examiner stated that there could be functional loss due to flares or repetitive use but it would be speculative to assess the amount because there was not a flare at the time of examination.   

A January 2016 VA examination record reveals diagnosis of bilateral plantar callus.  The Veteran reported continued bilateral plantar pain that worsened with prolonged ambulation and standing.  The Veteran reported that use of a rollator allowed her to walk for 10-15 minutes consecutively or stand for 10 consecutive minutes.  The Veteran reported flares with prolonged ambulation and standing.  There was no pes planus.  There were hammertoes.  Examination revealed pain but no functional loss.  The examiner explained that in spite of the pain, the Veteran was able to ambulate and do activities of daily living.  There was pain on weight-bearing but no compromise of weight-bearing.  There was no pain, weakness, fatigability, incoordination, or other functional loss that significantly limited functional ability during flares or after repetition.  The examiner estimated that the bilateral plantar callus were of moderate severity.  

Analysis

There is no specific Diagnostic Code for rating callus.  It may be rated by analogy under 38 C.F.R. § 4.118, Code 7819 for benign skin neoplasm.  After careful review of the evidence, the Board finds a 10 percent rating is warranted for each plantar callus by analogy to Diagnostic Code 7804 based on the evidence of tenderness on examination.  A higher rating is not warranted, either by rating the calluses separately or together.  

Initially, the Board finds a higher rating is not warranted by rating the callus by analogy to scars.  The calluses do not affect the head, face, or neck.  Additionally, the evidence does not suggest that either callus is deep, causes limited motion, or affects an area exceeding 77 square centimeters.  In this regard, the Board notes that VA examiners have determined that the calluses do not result in functional loss, are not associated with tissue damage, do not limit motion of the foot or ankle, and each affect an area with a diameter of at most 1.5 centimeters.  

The Board further finds a higher rating is not warranted by rating the callus by analogy to impairment of function under Diagnostic Code 5284.  Specifically, the Board finds the calluses have not resulted in overall functional impairment of either foot that more nearly approximates moderately severe than moderate.  There is no medical finding of more than moderate impairment due to the bilateral callus.  In this regard, the Board notes that the 2016 VA examiner determined the bilateral callus collectively resulted in moderate impairment.  

Although there is evidence of abnormal gait, the abnormality is linked to the left knee disability, and there is no clinical evidence of impairment of posture or gait due to the callus.  There is no evidence of abnormal weight bearing or limitation of motion of a foot or ankle associated with the callus, and the heel pain and tenderness on palpation/weight-bearing are considered in the current evaluations.  Although the Veteran competently reports pain and functional impairment of the feet and of walking and standing, the record indicates that the reported symptoms and impairment are due, at least in part, to other foot disabilities, including heel arthralgia and plantar fasciitis, and ankle and knee disabilities and VA examiners have determined the calluses do not result in functional loss.  In this regard, the Board notes that service connection is only in effect for plantar calluses; the Board has accordingly limited the scope of its analysis. 

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  The Board has considered whether the claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The manifestations of the plantar calluses are contemplated by the schedular criteria.  The rating criteria provide higher or separate ratings for more severe impairment.  The Board finds there is no manifestation that is not contemplated in the current ratings.  Therefore, referral of the claim for extra-schedular consideration is not warranted.  


ORDER

The Board having determined that a 10 percent rating, but not higher, is warranted for plantar callus of each foot throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

In September 2015, the Board remanded the issues of entitlement to service connection, increased ratings for the left knee disability, and TDIU for additional development, notably requesting the Veteran's National Guard records, vocational rehabilitation records, and non-VA treatment records; obtaining VA medical opinions to determine the etiology of the right knee, back, neck, and bilateral shoulder disabilities; and determining the current severity of the left knee disability.  

This remains to be done.  Therefore, remand is again required.  In this regard, the Board notes that compliance with a remand is not discretionary and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:  

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, notably any National Guard records, VA vocational rehabilitation records, and non-VA treatment records including those reported on the December 2015 VA Form 21-4142.  

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected left knee disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, including the effect of the left knee disability on occupational functioning.  In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  The examiner should also be directed to perform the same range of motion tests for the Veteran's right knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.  

3.  The Veteran also should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of all right knee, back, neck, and shoulder disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

For each disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during or is etiologically related to the Veteran's active service or was caused or permanently worsened by the service-connected left knee disability and plantar calluses.   

The rationale for the opinion(s) must be provided, with consideration of the evidence of right ankle injury in October 1992 during service.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Undertake any additional development deemed necessary.

5.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is recertified for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


